





CITATION:
R. v.
Drecic
, 2011 ONCA 118



DATE: 20110210



DOCKET: C51254



COURT OF APPEAL FOR ONTARIO



Moldaver, Cronk and Lang JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Zavisa Drecic



Appellant



P. Andras Schreck, for the appellant



Croft
Michaelson
, for the respondent



Heard and released orally: February 1, 2011



On appeal from conviction entered by Justice John McMahon of
          the Superior Court of Justice, dated October 8, 2009.



ENDORSEMENT



[1]

On September 22, 2009, the appellant was arraigned before
    McMahon J. of the Superior Court of Justice on an indictment charging him with
    trafficking in cocaine in association with a criminal organization, trafficking
    in GHB, and trafficking in cocaine. He pleaded not guilty to the criminal
    organization charge and guilty to the other counts.

[2]

On October 8, 2009 the appellant was found guilty on
    the criminal organization count. That count was tried by McMahon J., sitting
    without a jury. The trial was conducted on the basis of a statement of facts.
    No
viva voce
evidence was called. The
    appellant appeals from his conviction on that count.

[3]

In our view, this appeal is largely fact driven. It
    does not raise any novel or unsettled points of law. In particular, the
    existing jurisprudence from this and other courts establishes that the in
    association with requirement of s. 476.12(1) of the
Code
will be made out so long as there is a connection or link
    between the underlying offence and the criminal organization in question.
    Contrary to the position put forward by the appellant, the criminal
    organization does not have to be directly involved in the underlying offence
    or play a direct and integral role in it.  The appellant fairly concedes that the
    following observation made by Justice Nordheimer in
R. v. Bodenstein
(unreported July 13, 2010 (ON. S.C.)) is an accurate
    statement of the law:

In other words, if membership in the organization
    is part of the reason why the offence is undertaken or if membership in the
    organization assists in the commission of the offence, then it can be fairly
    concluded the offence was undertaken in association with the organization.

[4]

Here, the evidence supports the trial judges
    conclusion that the appellant trafficked drugs in association with the Hells
    Angels. The appellant and Mr. Atwell were full patch members of the Hells
    Angels. The appellant assisted Atwell in the purchase of large quantities of
    drugs on several occasions. Unbeknownst to the appellant, Atwell was acting as
    a police agent at all material times.

[5]

The trial judge found that the drugs purchased by Atwell
    were for further distribution and trafficking for profit. He further found that
    the appellant was the middle man who facilitated Atwell in obtaining these
    drugs from his [the appellants] reliable source. The evidence supports those
    findings.

[6]

The trial judge next considered the nature of the
    relationship between Atwell, the appellant and the appellants drug supplier,
    who was not himself a member of the Hells Angels. In this regard, he found that
    the appellant, as a full patch member, introduced Atwell to his supplier.
    According to the trial judge, because of the appellants position as a Hells
    Angels member, he was able to warrant to his supplier that Atwell, who was also
    a Hells Angel, was reliable. Likewise, he was able to warrant to Atwell that
    his supplier was reliable.  In other
    words, membership in the Hells Angels was the catalyst that brought the parties
    together and it played an integral role in the ensuing drug transactions. As
    the trial judge found:

Rules of the club ensure that when members deal
    with each other or third parties there will be no rip offs. All of these
    benefits were at play in the various drug transactions conducted by Mr.
Drecic
.

[7]

In our view, the findings upon which the trial judge
    concluded that the requisite link had been made out were reasonable inferences
    available to him on the evidence. We see no basis for interfering with them.

[8]

Finally, no issue can be taken with the trial judges
    finding that the Hells Angels Motorcycle Club is a criminal organization.  The evidence in that regard is overwhelming.

[9]

Accordingly we would dismiss the appeal from
    conviction.


Signed: M. J. Moldaver J.A.

E.
    A. Cronk J.A.

S.
    E. Lang J.A.


